Citation Nr: 1611940	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  12-11 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to reimbursement for ambulance transportation expenses incurred on May 29, 2011.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to April 1958. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal from a July 2011 decision issued by a Department of Veterans Affairs Medical Center (VAMC). 

The Veteran testified before the undersigned at a Travel Board hearing in April 2014.  A transcript of that hearing is associated with the Veteran's file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND


The Veteran is seeking reimbursement for ambulance transportation expenses incurred on May 29, 2011.  On that day, the Veteran experienced severe abdominal pain for which he called 9-1-1 and was transported to the Bay Pines VAMC via ambulance.  The Veteran testified that normally, his son would have driven him to the hospital but that his son was out of town that date.  He further testified that while his wife was home with him, he did not feel safe or comfortable having her drive.

In pertinent part, payment or reimbursement under 38 U.S.C.A. § 1725 for ambulance services may be made for transporting a veteran to a facility only if payment or reimbursement is authorized under 38 U.S.C.A. § 1725 for emergency treatment provided at such facility.  38 C.F.R. § 17.1003(a) (2015).  Upon review  of the record, it is unclear to the Board the nature of the treatment rendered to the Veteran on May 29, 2011, as neither the ambulance report nor the VA treatment records pertaining to that treatment have been associated with the claims file.  The Veteran also reported in a September 2011 statement that subsequent treatment received in July 2011 was related to the same condition for which he was treated on May 29, 2011.  Thus, remand is necessary to obtain those records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate all VA treatment records from Bay Pines VAMC dating from May 2011 to August 2011 with the electronic claims file. 

2. After securing any necessary release form from the Veteran, request a copy of the ambulance report from SunStar Emergency Medical Services dated May 29, 2011.

3. After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




